 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 1 of 8 PageID 1



                       On IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

RONALD BURKETT, on behalf of
himself and those similarly situated,

       Plaintiff,                                          Case No.
v.

HICKORY FOODS, INC., a Florida
for Profit Corporation,

      Defendant.
______________________________/

       COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, RONALD BURKETT (“Plaintiff”), on behalf of himself and those similarly

situated, by and through undersigned counsel, files this Complaint against Defendant,

HICKORY FOODS, INC., a Florida for Profit Corporation, (hereinafter referred to as

“Defendant”), and states as follows:

                                        INTRODUCTION

       1.      The FLSA is designed to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general well-

being of workers.” 29 U.S.C. § 202(a).

       2.      To achieve its purposes, the FLSA requires three things. First, the FLSA requires

payment of minimum wages. 29 U.S.C. § 206(a). Second, the FLSA requires overtime pay for a

covered employer whose employees work in excess of forty (40) hours per workweek. 29 U.S.C.

§ 207(a). And third, the FLSA establishes minimum recordkeeping requirements for covered

employers. 29 U.S.C. § 211(a); 29 U.S.C. § 516.2(a)(7).

       3.      Plaintiff was a non-exempt employee for Defendant, and was paid an hourly wage

for the first 40 hours worked.
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 2 of 8 PageID 2



        4.      Throughout his employment, Defendant deprived Plaintiff of proper overtime

compensation for his hours worked in excess for forty (40) hours each week.

                     SUBJECT MATTER JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over Plaintiff’s FLSA claim pursuant

to 28 U.S.C. § 1331 as this is an action arising under 29 U.S.C. § 201 et seq.

         6.      Venue is proper in the Middle District of Florida because Defendant’s principal

place of business is in this District.

         7.      Further, a substantial part of the events or omissions giving rise to this claim

occurred in the Middle District of Florida.

                                           THE PARTIES

        8.      Plaintiff Ronald Burkett, a natural person, is, and at all times relevant hereto was,

a citizen of the State of Georgia, residing in the county of Ware.

        9.      Defendant, Hickory Foods, Inc. is a Florida Profit Corporation, with its principal

place of business located in Jacksonville, Florida.

                                         FLSA COVERAGE

        10.     At all times material hereto, Plaintiff regularly performed duties for Defendants

within the State of Florida and within this judicial district.

        11.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of FLSA.

        12.     At all times material to this action, Defendant was Plaintiff’s “employer” within

the meaning of the FLSA.

        13.     At all times material to this action, Defendant was, and continues to be, an

 “employer” within the meaning of the FLSA.

        14.     At all times material hereto, Defendant was, and continues to be, an “enterprise


                                                   2
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 3 of 8 PageID 3



engaged in commerce” within the meaning of the FLSA by virtue of its manufacturing and

wholesale distribution of meat for retail grocery customers throughout the United States.

       15.     At all times material to this action, Defendant had two (2) or more employees

handling or otherwise working on goods or materials that had been moved in commerce and

which were used directly in furtherance of Defendant’s commercial activity of running a meat

manufacturing and wholesale distribution company.

       16.     Based upon information and belief, the annual gross revenue of Defendant was in

excess of $500,000.00 per annum at all times relevant hereto.

       17.     At all times material hereto, Plaintiff was “engaged in commerce” and was

subject to individual coverage of the FLSA, by virtue of his handling or otherwise working on

goods or materials that had been moved in commerce and which were used directly in

furtherance of Defendant’s commercial activity of running a meat manufacturing and wholesale

distribution company.

       18.     At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendant.

       19.     At all times material hereto, Defendant was an enterprise covered by the FLSA.

                                  FACTUAL ALLEGATIONS

       20.     On approximately January 26, 2010, Defendant hired Mr. Burkett to work as a

non-exempt machine technician.

       21.     At all times material hereto, Mr. Burkett worked for Defendant welding, building,

rebuilding, troubleshooting, and repairing meat manufacturing equipment at Defendant’s

Jacksonville, Florida and Waycross, Georgia plants.

       22.     From at least January 26, 2010 and continuing through July 2, 2018, Defendant

failed to compensate Mr. Burkett at a rate of one and one-half times his regular rate of pay for all

                                                 3
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 4 of 8 PageID 4



hours worked in excess of forty (40) hours in a single work week.

       23.      Mr. Burkett should be compensated at the rate of one and one-half times his

regular rate for those hours that he worked in excess of forty (40) hours per week, as required by

the FLSA.

       24.      Defendant has violated Title 29 U.S.C. § 207 from January 26, 2010 and

continuing through July 2, 2018, in that:

                a.    Mr. Burkett worked in excess of forty (40) hours during most weeks for

                      the period of his employment with Defendant;

                b.    No payments, and/or provisions for payment, have been made by

                      Defendant to properly compensate Mr. Burkett at the statutory rate of one

                      and one-half times his regular rate for those hours worked in excess of

                      forty (40) hours per work week as provided by the FLSA; and

                c.    Defendant failed to maintain proper time records as mandated by the

                      FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       25.      Plaintiff and the class members were all non-exempt “machine technicians” and

performed the same or similar job duties as one another in that they worked for Defendant

welding, building, rebuilding, troubleshooting, and repairing meat manufacturing equipment at

Defendant’s Jacksonville, Florida and/or Waycross, Georgia plants.

       26.      Further, Plaintiff and the class members were subjected to the same pay

provisions in that they were all classified as exempt from overtime and paid straight time for all

hours worked.




                                                4
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 5 of 8 PageID 5



        27.    Thus, the class members are owed overtime wages for the same reasons as

Plaintiff.

        28.    Defendant’s failure to properly compensate employees for hours worked in excess

of 40 hours in a workweek as required by the FLSA results from a policy or practice of failure to

assure that “machine technicians” are/were paid for overtime hours worked based on the

Defendant’s erroneous misclassification of its “machine technician” employees as exempt from

overtime.

        29.    This policy or practice was applicable to Plaintiff and the class members.

Application of this policy or practice does/did not depend on the personal circumstances of

Plaintiff or those joining this lawsuit. Rather, the same policy or practice which resulted in the

non-payment of overtime to Plaintiff applied and continues to apply to all class members.

Accordingly, the class members are properly defined as:

        All “machine technicians” who worked for Defendant within the last three
        years who were not compensated at time-and-one-half for all hours worked
        in excess of 40 hours in one or more workweeks.

        30.    Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation with respect to Plaintiff and

the class members.

        31.    Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

        32.    During the relevant period, Defendant violated § 7(a)(1) and § 15(a)(2), by

employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for one or more work weeks without




                                                 5
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 6 of 8 PageID 6



compensating such employees for their work at a rate of at least the time-and-one-half for all

hours worked in excess of 40 hours in a work week.

          33.   Defendant has acted willfully in failing to pay Plaintiff and the class members in

accordance with the law.

          34.   Defendant has failed to maintain accurate records of Plaintiff’s and the class

members’ work hours in accordance with the law.


                                      COUNT I
                VIOLATION OF 29 U.S.C. 207 OVERTIME COMPENSATION

          35.   Plaintiff realleges and incorporates paragraphs 1 through 34 as if fully set forth

herein.

          36.   From at least January 26, 2010 and continuing through July 2, 2018 Plaintiff

worked in excess of forty (40) hours per work week.

          37.   Plaintiff was not properly compensated at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for the hours he worked in excess of forty (40) hours each

workweek.

          38.   Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for those hours that he worked in excess of forty (40) hours.

          39.   At all times material hereto, Defendant failed, and continues to fail, to maintain

proper time records as mandated by the FLSA.

          40.   Defendant’s actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of

one and one-half times Plaintiff’s regular rate of pay for his hours worked in excess of forty (40)

hours per week when it knew, or should have known, such was, and is due.



                                                 6
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 7 of 8 PageID 7




        41.   Defendant failed to properly disclose or apprise Plaintiff of his rights under the

FLSA.

        42.   Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

        43.   Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant:

              a.     Certification of this action as a class action pursuant to Fed. R. Civ. P.

                     23(b)(2) and (3) on behalf of the members of the Class and appointing

                     Plaintiff and his counsel to represent the Class;

              b.     Awarding Plaintiff overtime compensation in the amount due to him for

                     Plaintiff’s time worked in excess of forty (40) hours per work week while

                     employed by Defendant;

              c.     Awarding Plaintiff liquidated damages in an amount equal to the overtime

                     award;

              d.     Awarding Plaintiff pre-judgment and/or post-judgment interest;

              e.     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                     practices complained of herein are in violation of the overtime wage

                     provisions of the FLSA; Defendant failed to keep accurate time records;

                     Defendant has a legal duty to pay Plaintiff overtime wages pursuant to the

                     FLSA; Defendant failed to prove a good faith defense; and Plaintiff is


                                                7
 Case 3:19-cv-00563-MMH-PDB Document 1 Filed 05/13/19 Page 8 of 8 PageID 8



                     entitled to overtime wages, liquidated damages, and reasonable attorneys’

                     fees pursuant to the FLSA;

             f.      An award of costs and expenses of this action together with reasonable

                     attorneys’ and expert fees; and

             g.      Ordering any other further relief the Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues triable as a matter of right by jury.


DATED this 13th day of May, 2019.

                                                     Respectfully submitted:

                                                     /s/ Andrew R. Frisch
                                                     Andrew R. Frisch, Esq.
                                                     Morgan & Morgan, P. A.
                                                     600 N. Pine Island Road, Suite 400
                                                     Plantation, FL 33324
                                                     T: (954) WORKERS; F: (954) 327-3016
                                                     Email: afrisch@forthepeople.com

                                                     Counsel for Plaintiff




                                                 8
